Citation Nr: 1548266	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  14-06 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Delaware Commission of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and T. M.


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1985 to July 1986 and from March 1987 to September 1994.  The Veteran had additional service in the Army National Guard of New York.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  Although this appeal was certified to the Board by the RO in Philadelphia, Pennsylvania, jurisdiction rests with the RO in Wilmington, Delaware.  

In July 2015 the Veteran and T. M. testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board notes that 38 U.S.C.A. § 7105(e) provides an automatic waiver of initial Agency of Original Jurisdiction (AOJ) review if a veteran or his or her representative submits evidence to the AOJ or the Board with or after submission of a substantive appeal.  This provision is applicable to cases where the substantive appeal was filed on or after February 2, 2013.  38 U.S.C.A. § 7105(e) (West 2014); see VA Fast Letter 14-02 (May 2, 2014).  Currently, VA does not interpret section 7105(e) as extending to evidence that was not submitted by the Veteran, such as evidence gathered by VA pursuant to the duty to assist.  Therefore, if evidence was developed by VA, the Board will not assume that the Veteran has knowingly and voluntarily waived AOJ consideration of such evidence.

The Board observes that, since the August 2014, most recent supplemental statement of the case was issued, which considered the issue on appeal, additional evidence, to include VA treatment records most recently dated in September 2014, and which were developed by VA, have been associated with the record.  Therefore, 38 U.S.C.A. § 7105(e) is not for application, and waiver of initial AOJ review of the additional evidence as to this issue is not automatic.  However, as the claim is otherwise being returned to the AOJ for further development, the additional evidence will be considered upon readjudication of the issue.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).  

Under VA regulations, in addition to a disability incurred in or aggravated by active duty, service connection may be granted when the individual concerned was disabled or died from a disease or injury, incurred or aggravated in the line of duty during a period of active duty for training (ACDUTRA), and when the individual became disabled or died from an injury incurred or aggravated in line of duty during inactive duty training (INACDUTRA).  38 U.S.C.A. § 101(24) (2014); 38 C.F.R. § 3.6 (2014).  A claimant may also be service connected for an injury or, (in the case of ACDUTRA and/or a disease), incurred while proceeding directly to or returning directly from ACDUTRA or INACDUTRA training. 38 C.F.R. § 3.6(e). 

ACDUTRA includes full time duty performed by members of the National Guard of any state or the Reservists.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d).

In addition, certain chronic diseases, such as diabetes, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  However, this presumption does not apply where the claim is based on a period of ACDUTRA or INACDUTRA, but instead only applies if the claim is predicated on active duty service.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-78   (1991).

The record reflects the Veteran had active service from December 1985 to July 1986 and from March 1987 to September 1994.  The record also reflects the Veteran had additional service in the Army National Guard of New York, to include from March 2000 to December 2008.  In a statement, received by VA in January 2014, the Veteran reported that from September 2001 to December 2008, he had periodic weekend federal service for training purposes.  Additionally, the record records the Veteran was diagnosed with diabetes mellitus, type II, during this period, specifically in February 2004.  

The Veteran's claim is predicated on the notion that his diabetes onset during his service in the Army National Guard of New York, which may be ACDUTRA or INACDUTRA service, and it is important to reiterate that only "Veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 1110 and 1131.  The fact that a claimant has established status as a "Veteran" for purposes of other periods of service (e.g., the Veteran's prior period of active duty service) does not obviate the need for him to establish that he also is a "Veteran" for purposes of the period of ACDUTRA if his claim for VA benefits is premised on the period of ACDUTRA.  Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998).  Similarly, in order for him to achieve "Veteran" status and be eligible for service connection for disability claimed during his inactive service, the record must establish that he was disabled from an injury, though not disease, incurred or aggravated during his INACDUTRA service.  See Mercado- Martinez, 11 Vet. App. at 419; Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

Consequently, it is critically necessary to determine the exact circumstances and dates of the Veteran's service in the National Guard, including exactly when he was on ACDUTRA and INACDUTRA, especially since it appears he is claiming a disease that he contends either began during or was aggravated by his service in the National Guard.  If it is determined the claimed disease occurred during a qualifying period of service, he will then need to be scheduled for a VA examination to include a medical nexus opinion concerning whether he has consequent disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).

To date, there has not been complete verification of the Veteran's period of service in the Army National Guard of New York, to include from March 2000 to December 2008 and any periods of verified ACDUTRA, and INACDUTRA service.  Accordingly, the Board finds that a remand is necessary to obtain the specific dates related to any ACDUTRA, and /or INACDUTRA service in the Army National Guard of New York.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and verify the specific dates, and types of service of the Veteran, for all periods of ACDUTRA and INACDUTRA with the Army National Guard of New York, to include from March 2000 to December 2008, from all appropriate sources, including the National Personnel Records Center, the Record Management Center or other appropriate records custodian.  All attempts to obtain this information should be documented in the claims file. The Veteran and his representative must be notified of any inability to obtain the requested information.

2.  Following completion of the above, issue a memorandum for inclusion in the claims file detailing each period of verified active service, whether on active duty, ACDUTRA, or INACDUTRA.

3.  If there is suggestion that diabetes mellitus, type II, was incurred or aggravated during a qualifying period of service, to include ACDUTRA, then schedule the Veteran for appropriate VA examination for medical comment concerning this.  

The entire claims file, to include a copy of this remand, must be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.  All pertinent pathology should be noted in the examination report.  The examiner is requested to address the following:  

Whether it is at least as likely as not (50 percent probability or more) that diabetes, is caused or aggravated by active duty service, to include any documented periods of ACDUTRA.  In rendering this opinion, since diabetes is a disease rather than an injury, the examiner is instructed to consider only periods of verified active duty service and ACUDTRA service (excluding any period of INACDUTRA).

Furthermore, it must be determined that diabetes mellitus, type II, initially manifested to a compensable degree within one year of the Veteran's active duty service, to warrant presuming it was incurred in service as this one-year presumption does not apply to any period of ACDUTRA and INACDUTRA service.

4.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




